50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Michael Lynn SNIDER, Petitioner.
No. 94-8100.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 27, 1995.

Michael Lynn Snider, petitioner pro se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Michael Lynn Snider filed this mandamus petition seeking an order directing the district court to act upon his 42 U.S.C. Sec. 1983 (1988) complaint.  The record reflects that the district court has issued a final order dismissing the complaint.  Accordingly, although we grant permission to proceed in forma pauperis, we dismiss Snider's mandamus petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DISMISSED